Citation Nr: 1717721	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  11-20 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a lower back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from March 1978 to June 1978, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and June 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in St. Louis, Missouri and Houston, Texas.

In April and December 2016, the Board remanded the appeal for additional evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that the Board is obligated by law to ensure that the AOJ complies with its directives; and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran claims that service connection is warranted for disabilities of the low back, neck and knees.  The service treatment records do nots how any complaints, diagnoses or findings related to disabilities of the low back, neck and knees.  However, the Veteran contends that he was injured during basic training in 1978, at which time he received treatment and was put on profile.  

In this regard, the record contains favorable and unfavorable opinions of VA physicians which both are inadequate.  A VA examiner in May 2012 indicated that the Veteran's disabilities of the neck and knees are a result of military service, however she did not provide any rationale nor does she refer to his complete medical history.  For instance, she does not refer to the 2004 motor vehicle accident in which the Veteran sustained a neck injury.  

Whereas VA examiners in October 2015 and December 2016 provided unfavorable opinions but neither examiner referred to the Veteran's statements regarding his inservice and post service symptoms and manifestations.  In Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims (Court) determined a VA compensation examination and opinion were inadequate where the examiner did not comment on the Veteran's report of in-service injury and, instead, relied on the absence of evidence in the Veteran's STRs to provide a negative opinion.  Therefore the case must be remanded to obtain complete medical opinions that take into considerations the Veteran's statements regarding his symptoms.  

Prior to obtaining these opinions, additional development is needed.  The Veteran reported that he received treatment at the Leonard Wood Hospital in 1978.  While the RO has made attempts to obtain records to corroborate the Veteran's report of injury (See May 2011 Memorandum of Unavailability), the RO did not attempt to obtain records directly from this facility.  The RO should attempt to obtain records directly from this hospital.

The record also shows that the Veteran was involved in an automobile accident in 2004.  VA outpatient records dated in January and February 2009 refer to magnetic resonance imaging (MRI) of the cervical spine taken in 2005.  VA hospital records from this period of treatment are not, of record, for review.  The RO should request VA outpatient records that date at least from 2004.  The Veteran should assist the RO in obtaining all records that pertain to this accident.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should identify all private and VA medical records associated with his 2004 automobile accident.  Then, with the assistance of the Veteran obtain all private medical records, if any that pertain to his 2004 automobile accident.

2.  Obtain the Veteran's VA outpatient records from the San Antonio VA medical system that date from 2004 to 2008.  

3.  Take the necessary steps to obtain clinical records that date in March 1978 directly from the Leonard Wood Hospital that pertain to the Veteran.  

4.  The RO must provide the Veteran's e-file to an appropriate examiner (someone other than the VA examiner that conducted the October 2015 and December 2016 evaluations) with the necessary expertise for supplemental comments (addenda) concerning the nature and etiology of the disabilities of the knees, neck, and low back. 

The examiner must offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the disabilities of the knees, neck, and low back are etiologically related to the Veteran's period of active.  The examiner should provide a detailed explanation for the opinion.

Because the Veteran is competent even as a lay person to report symptoms of difficulties, the examiner must specifically address the Veteran's report of any manifestation during his active service in determining whether any disability is related to military service. 

While a review of the entire record is requested the examiner should specifically note:

*The service treatment and personnel records.

*Veteran's report of injury in basic training.

*VA outpatient records dated in July 2008 showing initial treatment for knee pain with diagnoses of bilateral chondromalacia and left knee meniscal tear.  They also refer to a 2004 automobile accident as well as a 2005 MRI.

*Photographs of Veteran received in June 2011 showing him with crutches during military service.

*VA physician's opinion dated in May 2012.

*VA opinions dated in October 2015 and December 2016. 

An examination is only required if deemed necessary by the examiner. 

Whoever is designated to provide this additional comment must discuss the rational of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the e-file.  To facilitate providing this additional comment, it is imperative the designated examiner review the e-file for relevant medical and other history.  Review includes considering this remand. 

5.  Thereafter, readjudicate the Veteran's claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




